Case 3:18-md-02843-VC Document 272-2 Filed 05/24/19 Page 1 of 12




           EXHIBIT B
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)              Page 2 of 12


                                                              mobile advertising and app monetization companies that
                                                              provide “software development kits” containing code to
                 2019 WL 2211316
                                                              collect user data. These defendants include AdColony,
   Only the Westlaw citation is currently available.
                                                              Chartboost, Tapjoy, Flurry and other entities. Plaintiffs
    United States District Court, N.D. California.
                                                              allege that the developer defendants embedded the SDK
      MICHAEL MCDONALD et al., Plaintiffs,                    defendants’ code into the games to gather and transmit to
                      v.                                      the SDK defendants “persistent identifiers” and personal
          KILOO APS et al., Defendants.                       data for tracking, profiling and ad targeting.
       AMANDA RUSHING et al., Plaintiffs,
                                                              All the cases assert privacy claims under the California
                      v.
                                                              Constitution and for intrusion upon seclusion under
  THE WALT DISNEY COMPANY et al., Defendants.
                                                              California law. The Disney case adds a privacy claim
       AMANDA RUSHING et al., Plaintiffs,
                                                              under Massachusetts law. 1 The Kiloo and Disney cases
                      v.
                                                              also include consumer protection claims under New
         VIACOM INC. et al., Defendants.                      York’s General Business Law § 349, and Disney further
                                                              invokes the California Unfair Competition Law and
                Case No. 17-cv-04344-JD
                                                              the Massachusetts Unfair and Deceptive Trade Practices
                            |
                                                              Statute.
             Re: Dkt. No. 193, 195, 202, 204,
              205 Case No. 17-cv-04419-JD
                                                              The Court related the cases but did not consolidate them
                            |
                                                              for trial. Plaintiffs filed amended complaints as a result of
                Case No. 17-cv-04492-JD
                                                              prior proceedings, mainly to avoid potential preemption
                            |
                                                              under the federal Children’s Online Privacy Protection
                       05/22/2019
                                                              Act, 15 U.S.C. §§ 6501-6506 (“COPPA”). See Dkt. No.
                                                              159. Defendants seek to dismiss the amended complaints
JAMES DONATO, United States District Judge                    under Rule 12(b)(6) and in some cases for lack of personal
                                                              jurisdiction, with several arguments made on a joint
        ORDER RE MOTIONS TO DISMISS                           basis and others on a defendant-specific basis. This order
                                                              resolves these motions.
 *1 These cases are related actions brought by parents
over gaming apps for kids. McDonald v. Kiloo, Case No.
17-4344, involves the “Subway Surfers” app. Rushing v.
                                                                                   BACKGROUND
The Walt Disney Company, Case No. 17-4419, involves
“Princess Palace Pets” and four versions of “Where’s          The operative allegations are the same in all the cases, as
My Water?” Rushing v. Viacom Inc., Case No. 17-4492,          tailored to the pertinent developers and SDK defendants
challenges “Llama Spit Spit.” All of the cases are putative   for each game. The allegations in Kiloo are representative
class actions and allege that the apps were used to track     of the cases as a whole, and are used here as the context
online behavior on a device and user-specific level, and      for the motions.
that defendants exploited the data, without disclosure or
consent, for profit. In effect, the complaints allege that    As alleged in the Kiloo amended complaint (Dkt. No.
the apps were covert collectors of behavioral data for        268-1, “KAC”), a parent or child downloads and installs
delivery of targeted advertising to users, namely the kids    a gaming app onto a cell phone or other mobile device for
who played the games.                                         play. KAC ¶ 28. When the app is launched, it connects
                                                              immediately to a server hosted by the developer and begins
Plaintiffs have sued a number of “developer defendants”       sending data even before the user plays the game. Id. ¶ 40.
and “SDK defendants.” The developer defendants,               The data sharing is invisible to the user. Id. As the user
which include Disney, Viacom, Kiloo and Sybo, are             plays the game, the embedded SDK code communicates
the companies that created the games and made them            with the SDK defendant’s individual server. Id. ¶ 42. The
available for download. The SDK defendants are                SDK code sends requests or “calls” for an ad to the server,


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)                Page 3 of 12


and the user’s personal data is sent with each call. Id.        addresses, contacts, contact information (including online
As a result of the call, the user “may receive a single ad,     contact information), nicknames and aliases, physical
but nonetheless multiple SDKs have exfiltrated to their         address, IP address, other persistent identifiers, and any
servers the user’s Personal Data.” Id. The advertisements       other information [a] child [user] may share with [Flurry]
displayed in the gaming app to the user can be “video           or [Flurry’s] partners, such as photos, videos or audio files
ads, wherein users ‘watch a video ad and are rewarded           that contain [a child user’s] image or voice.” Id. ¶ 67.
with virtual currency.’ ” Id. ¶¶ 46, 99. The user might
also be shown “pop-up ads between game plays.” Id.              SDK Vungle is alleged to have the capacity to “share
¶¶ 131-132. These ads “are targeted at specific users           Personal Data with other, undisclosed third-parties,” and
based on complex profiles assembled using their persistent      plaintiffs allege that their forensic analysis shows that
identifiers, and other information bundled with those           Vungle sent a user’s IDFA/AAID and other personal
identifiers and sent to the SDK Defendants pursuant to          data to a “separate online marketing company called
the SDK coding inputted into the app and downloaded             Adjust.” Id. ¶ 73. This transmission “permitted Adjust to
onto users’ devices.” Id. ¶ 133.                                track the user’s activities subsequent to viewing the ad.”
                                                                Id. Such tracking, “known as ‘ad attribution,’ ” enables
 *2 The KAC alleges that the user data harvested by             online marketing companies to “track users on behalf
the SDKs includes (1) an ID for Advertisers (“IDFA”)            of advertisers, observing the users’ behavior over time
and ID for Vendors (“IDFV”) for Apple devices; (2) an           to determine whether an ad leads a user to install the
Android Advertising ID (“AAID”) and Android ID for              advertised app and, thus, whether a specific ad influenced
Android devices; (3) the device’s International Mobile          behavior and was commercially profitable.” Id. SDK
Equipment Identity (“IMEI”); (4) the specific device            defendants AdColony and Flurry are alleged to have
name; (5) IP address; (6) timestamp, i.e., the time at          advertised their ability to accomplish ad attribution “even
which an advertising event is recorded; and (7) Device          where users have attempted to limit ad tracking.” Id.
Fingerprint data, including the user’s language, time zone      ¶¶ 137(a), (b). Similar allegations are made about the
and country, and mobile network or carrier. See, e.g.,          other SDK defendants. SDK Kochava is alleged to have
KAC ¶¶ 47-52. Plaintiffs allege that the SDK defendants         marketed its ability to “match individual users to their
retain this user data. SDKs “store[ ] and analyze[ ] the        devices using what it calls ‘cross-device algorithms.’ ” Dkt.
Personal Data to enable continued tracking of the user,         No. 117-1 (“DAC”) ¶ 58. These algorithms purportedly
such as what ads she has already seen, what actions she         allowed Kochava to “track user behavior and to identify
took in response to those ads, other online behavior, and       users -- including children -- at the individual level, even
additional demographic data.” Id. ¶ 42. This allows the         where there are multiple users of the same device.” Id.
SDK defendants -- “and other entities in the ad network”
-- to “monitor, profile, track her over time, across devices,   The gravamen of the complaints is that the “Developer
and across the Internet.” Id.                                   Defendants and the SDK Defendants, in coordination,
                                                                collect and use the Personal Data described [in the
Plaintiffs supplement these allegations with facts specific     complaint] to track, profile, and target children with
to several of the SDK defendants. Flurry is said to             targeted advertising.” KAC ¶ 110. Plaintiffs allege that
assign a unique ID number to each user to continue              “[w]hen children are tracked over time and across
tracking them within the Flurry database. Id. ¶ 64 n.33.        the Internet, various activities are linked to a unique
It combines personal information directly gathered on           and persistent identifier to construct a profile of the
users “with information received about users from third-        user of a given mobile device.” Id. ¶ 111. While a
parties” such as Facebook or Twitter, as well as “user          persistent identifier in isolation is a “string of numbers
activity on other sites and apps.” Id. ¶ 65. Flurry “shares     uniquely identifying a user,” when “linked to other
information it collects from its users within its affiliated    data points about the same user, such as app usage,
brands and with ‘publishers, advertisers, measurement           geographic location (including likely domicile), and
analytics, apps, or other companies.” Id. ¶ 66. The             Internet navigation, it discloses a personal profile that can
information collected on a user includes “name, gender,         be exploited in a commercial context.” Id. Plaintiffs allege
birthdate, geolocation information, search queries, mobile      that defendants “aggregate this data, and also buy it from
device identifier, mobile phone number, alternative email       and sell it to other third-parties.” Id. ¶ 112. Plaintiffs add



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)                Page 4 of 12


that personal digital devices “are increasingly associated      1987). But it will not “accept as true allegations that are
with individual users, rather than families,” and that even     merely conclusory, unwarranted deductions of fact, or
children often “have their own devices; as of 2017, 45% of      unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536
children younger than 8-years-old had their own mobile          F.3d 1049, 1055 (9th Cir. 2008) (quotation omitted). If
device.” Id. ¶¶ 117, 144.                                       the complaint is dismissed, an opportunity to amend will
                                                                be provided unless the Court determines that no cure is
 *3 Plaintiffs contend that “[t]he ability to serve targeted    possible by new allegations of fact. Lopez v. Smith, 203
advertisements to (or to otherwise profile) a specific          F.3d 1122, 1130-31 (9th Cir. 2000).
user no longer turns upon obtaining the kinds of data
with which most consumers are familiar (name, email             For the motions to dismiss for lack of personal
addresses, etc.), but instead on the surreptitious collection   jurisdiction, plaintiffs bear “the burden of establishing
of persistent identifiers, which are used in conjunction        that jurisdiction is proper.” Boschetto v. Hansing, 539
with other data points to build robust online profiles.”        F.3d 1011, 1015 (9th Cir. 2008). Where, as here, the
Id. ¶ 122. “Once a persistent identifier is sent ‘into the      Court has not required an evidentiary hearing, it is
marketplace,’ it is exposed to -- and thereafter may be         enough for the plaintiff to make a prima facie showing
collected and used by -- an almost innumerable set of           of personal jurisdiction. Id. Uncontroverted allegations
third-parties.” Id.                                             in the complaint must be taken as true, and “[c]onflicts
                                                                between the parties over statements contained in affidavits
                                                                must be resolved in the plaintiff’s favor.” Schwarzenegger
                                                                v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.
                 LEGAL STANDARDS
                                                                2004). However, the Court “may not assume the truth
The standards governing defendants’ motions to dismiss          of allegations in a pleading which are contradicted by
are well-established. Rule 8(a)(2) of the Federal Rules of      affidavit.” Mavrix Photo, Inc. v. Brand Technologies, Inc.,
Civil Procedure requires that a complaint must contain “a       647 F.3d 1218, 1223 (9th Cir. 2011). There are two types
short and plain statement of the claim showing that the         of personal jurisdiction, “general” and “specific,” and for
pleader is entitled to relief.” To meet that rule and survive   the Court to exercise the latter over a defendant, “the suit
a Rule 12(b)(6) motion to dismiss, a plaintiff must allege      must arise out of or relate to the defendant’s contacts with
“enough facts to state a claim to relief that is plausible on   the forum.” Bristol-Myers Squibb Co. v. Superior Court of
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570        California, San Francisco County, 137 S.Ct. 1773, 1779-80
(2007). This does not impose a probability requirement          (2017) (quotations omitted).
at the pleading stage. “[I]t simply calls for enough fact to
raise a reasonable expectation that discovery will reveal
evidence of” the conduct challenged by plaintiff. Id. at                              DISCUSSION
556. “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the        I. STATE LAW PRIVACY CLAIMS
reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678       A. California Intrusion Upon Seclusion
(2009) (citing Twombly, 550 U.S. at 556). The allegations        *4 A California tort claim for intrusion upon seclusion
in the complaint must be sufficiently clear and concrete        is alleged for all named plaintiffs and putative class
to give the defendant an “idea [of] where to begin” in          members. While plaintiffs pursue the tort on behalf of
preparing a response to the complaint. Twombly, 550             a proposed 34-state class in all three cases, the named
U.S. at 565 n.10. Determining whether a complaint states        plaintiffs themselves are from California (Kiloo, Disney
a plausible claim for relief is a “context-specific task        and Viacom cases), New York (Kiloo and Disney cases)
that requires the reviewing court to draw on its judicial       and Massachusetts (Disney case only). 2
experience and common sense.” Iqbal, 556 U.S. at 679.
                                                                For the elements of the tort, plaintiffs say that (1)
The Court treats the plaintiffs’ factual allegations as true    they and their children had “reasonable expectations
and draws all reasonable inferences in plaintiffs’ favor.       of privacy in their mobile devices and their online
Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir.       behavior”; (2) defendants “intentionally intruded on and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)             Page 5 of 12


into plaintiffs’ and class members’ solitude, seclusion,      than once, that “privacy interests and accompanying
or private affairs by intentionally designing” the games      legal standards are best viewed flexibly and in context,”
and SDKs to “surreptitiously obtain, improperly gain          and “[w]hatever their common denominator, privacy
knowledge of, review, and/or retain plaintiffs’ and class     interests are best assessed separately and in context.”
members’ activities through the monitoring technologies       Id. at 31, 35. The court ultimately concluded there
and activities” described in the complaints; and (3) these    was no constitutional privacy violation and reversed the
intrusions were “highly offensive to a reasonable person.”    permanent injunction against the NCAA’s drug testing
KAC ¶¶ 227-231; DAC ¶¶ 249-253; Dkt. No. 90-1                 program, both because student athletes had diminished
(“VAC”) ¶¶ 169-173. Plaintiffs contend that “California       expectations of privacy in that context and the NCAA had
law on intrusion upon seclusion is applicable for all         competing interests that were “reasonably calculated to
members of the Intrusion Upon Seclusion Class because         further its legitimate interest in maintaining the integrity
there is no conflict of law between the law in California     of intercollegiate athletic competition.” Id. at 44. On the
and any of the states in which the Class members reside.      seriousness of the privacy invasion, the court held that
The jurisprudence in California and each of the relevant      the “NCAA’s use of a particularly intrusive monitored
states adheres to Restatement (Second) of Torts, § 652B       urination procedure justifies further inquiry, even under
with no material variation.” KAC ¶ 225; DAC ¶ 247; VAC        conditions of decreased expectations of privacy.” Id. at 43.
¶ 167. Defendants do not disagree on the choice-of-law
issue and focus on California law for their joint arguments    *5 Four years later, in Shulman v. Group W Productions,
to dismiss this claim. See Dkt. No. 193.                      Inc., 18 Cal. 4th 200 (1998), the court examined two
                                                              privacy claims brought under the common law rather than
The Court is sitting in diversity jurisdiction and is         the state Constitution. Citing the Restatement Second
guided principally by decisions of the California Supreme     of Torts sections 652A-652E, the court differentiated
Court. Three cases in particular are key to plaintiffs’       the claim alleging “public disclosure of private facts”
privacy claims. In Hill v. National Collegiate Athletic       from the claim alleging “intrusion into private places,
Association, 7 Cal. 4th 1 (1994), the California Supreme      conversations, or other matters.” Id. at 214. Both were
Court discussed state privacy law in the context of a         described as privacy causes of action recognized by
claim under the “Privacy Initiative,” a voter initiative      California courts. Characterizing the latter as the privacy
which added the phrase “and privacy” to the California        tort that “best captures the common understanding of
Constitution, article I, section 1 in November 1972. As       an ‘invasion of privacy,’ ” the court explained that the
amended, the section states: “All people are by nature free   claim has two elements: “(1) intrusion into a private place,
and independent and have inalienable rights. Among these      conversation or matter, (2) in a manner highly offensive
are enjoying and defending life and liberty, acquiring,       to a reasonable person.” Id. at 230-31. Determining the
possessing, and protecting property, and pursuing and         offensiveness of an intrusion “requires consideration of
obtaining safety, happiness, and privacy.”                    all the circumstances of the intrusion, including its degree
                                                              and setting and the intruder’s ‘motives and objectives.’ ”
Examining a claim brought by student athletes who             Id. at 236 (quotation omitted). The Shulman court echoed
were required to provide urine samples under closely          Hill in stating that “California tort law provides no bright
monitored conditions, the Hill court held that “a plaintiff   line on this question; each case must be taken on its
alleging an invasion of privacy in violation of the state     facts.” Id. at 237. On the intrusion claim in that case, the
constitutional right to privacy must establish each of the    court held that summary judgment for the defense was
following: (1) a legally protected privacy interest; (2) a    improper because there were triable issues of fact on both
reasonable expectation of privacy in the circumstances;       plaintiffs’ expectations of privacy and the offensiveness of
and (3) conduct by defendant constituting a serious           the intrusion. Id. at 230-43.
invasion of privacy.” 7 Cal. 4th at 39-40. For the last
element, the court stated that “[a]ctionable invasions        In Hernandez v. Hillsides, Inc., 47 Cal. 4th 272 (2009),
of privacy must be sufficiently serious in their nature,      the court considered invasion of privacy claims under
scope, and actual or potential impact to constitute an        the common law and the state Constitution. This case
egregious breach of the social norms underlying the           involved a hidden camera set up in plaintiffs’ shared office
privacy right.” Id. at 37. The court also observed, more      in an attempt by their work supervisor to determine who



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)                Page 6 of 12


might be making improper use of the work computer in             standard, such as dissemination by the police of gruesome
that office. In analyzing plaintiffs’ claims, the court looked   photographs of a deceased car accident victim, disclosure
to Shulman for the elements of the common law tort claim,        of a patient’s HIV status, or misrepresenting one’s identity
and to Hill for the elements for the constitutional claim.       to access confidential information about childhood
47 Cal. 4th at 286-87. Significantly, the Hernandez court        abuse.” Id. at 5. There is no doubt those would be
“[b]orrow[ed] certain shorthand language from Hill, 7 Cal.       egregious acts, but neither the law nor common sense
4th 1, 26, which distilled the largely parallel elements of      demand that “egregious” be cabined to such extraordinary
these two causes of action,” and analyzed the two claims         circumstances and nothing more.
together, considering “(1) the nature of any intrusion
upon reasonable expectations of privacy, and (2) the              *6 The cases defendants cite certainly do not point
offensiveness or seriousness of the intrusion, including         to a different conclusion. In Catsouras v. Department
any justification and other relevant interests.” 47 Cal. 4th     of California Highway Patrol, 181 Cal. App. 4th 856
at 288. On the question of whether “defendants’ video            (2010), which involved a callous circulation of gruesome
surveillance measures intruded upon plaintiffs’ reasonable       death images, the claim at issue was based on the public
expectations of privacy,” the court agreed with the Court        disclosure of private facts and not an intrusion upon
of Appeal that plaintiffs had plausibly made out a prima         seclusion, and so the court did not apply Hill’s “egregious
facie case in the affirmative. Id.                               breach of social norms” standard at all. The Catsouras
                                                                 case in fact makes no mention of Hill, and specifically
For the inquiry into the “offensiveness/seriousness of the       notes that another case is “inapposite” precisely because
privacy intrusion,” the court observed that actionable           it discussed “a claim of invasion of privacy in the guise of
invasions of privacy “must be ‘highly offensive’ to a            intrusion into seclusion, not public disclosure of private
reasonable person (Shulman, 18 Cal. 4th at 231), and             facts.” 181 Cal. App. 4th at 869. Urbaniak v. Newton,
‘sufficiently serious’ and unwarranted as to constitute an       226 Cal. App. 3d 1128 (1991), which addressed the
‘egregious breach of the social norms.’ (Hill, 7 Cal. 4th at     disclosure of a patient’s HIV status, is a decision from
37).” Id. at 295. The court held that “no reasonable jury        a California intermediate appellate court that pre-dates
could find in plaintiffs’ favor and impose liability on this     Hill. And Taus v. Loftus, 40 Cal. 4th 683, 730-739 (2007),
evidentiary record,” where “[a]ctivation of the surveillance     focused its analysis of plaintiff’s intrusion claim on the
system was narrowly tailored in place, time, and scope,          reasonableness of her expectation of privacy. While the
and was prompted by legitimate business concerns” and            Taus court found that the conduct alleged in that case
plaintiffs “were not at risk of being monitored or recorded      -- misrepresenting one’s identity to access confidential
during regular work hours and were never actually caught         information about plaintiff’s childhood abuse -- “could be
on camera or videotape.” Id. at 295, 301.                        found ‘highly offensive’ for purposes of the intrusion-into-
                                                                 private-matters tort,” id. at 740, its factual context bears
As these cases indicate, the California Supreme Court has        scant relevance here, and so the opinion is properly given
moved toward treating the tort and constitutional privacy        little weight under the Shulman court’s teaching that for
inquiries as functionally identical, although the claims         offensiveness, “each case must be taken on its [own] facts.”
do continue to exist as separate claims with technically         18 Cal. 4th at 237; see also Hernandez, 47 Cal. 4th at 237.
distinct elements. Consequently, plaintiffs were right
to allege for the standalone intrusion claim that the            Defendants also overstate the propriety of terminating
intrusions were “highly offensive to a reasonable person.”       privacy claims at the motion to dismiss stage. To be sure,
KAC ¶ 230; DAC ¶ 252; VAC ¶ 172. By the same                     the plausibility of a privacy claim may be decided on
token, defendants were wrong in trying to marginalize            the adequacy of the offensiveness element as a matter of
as “irrelevant” certain consumer surveys proffered by            law. See Deteresa v. American Broadcasting Cos., Inc., 121
plaintiffs for the tort claim because they did not ask about     F.3d 460, 465 (9th Cir. 1997) (“If the undisputed material
an “egregious breach of social norms.” Dkt. No. 193 at 10.       facts show no reasonable expectation of privacy or an
                                                                 insubstantial impact on privacy interests, the question
Defendants’ insistence on a sky-high standard of                 of invasion may be adjudicated as a matter of law.”)
egregiousness is also questionable. Defendants say that          (quoting Sanders v. American Broadcasting Cos., 52 Cal.
“[o]nly the most egregious circumstances meet this               App. 4th 543 (1997)). But the Court is mindful of the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)                    Page 7 of 12


emphasis in Sheehan v. San Francisco 49ers, Ltd., 45 Cal.          subject owns and controls his or her personal information,
4th 992 (2009), which involved a constitutional privacy            and whether a commercial entity that secretly harvests it
claim, on the importance of having an adequate factual             commits a highly offensive or egregious act. The Court
record before dismissing a privacy case. There, plaintiffs         cannot say that the answers are so patently obvious that
“allege[d] that the 49ers’ patdown policy violate[d] their         plaintiffs’ allegations are implausible or inadequate as a
state constitutional right to privacy.” Id. at 998. The            matter of law.
court noted that the “case comes before us after the
superior court dismissed the case on demurrer. This means          Defendants again have not identified any cases that
that the 49ers’ have not yet even filed an answer, given           demand a different result. For example, in Folgelstrom
any explanation or justification for the alleged search            v. Lamps Plus, Inc., 195 Cal. App. 4th 986, 992 (2011),
policy, or asserted any defenses. The only record we               the California Court of Appeal affirmed the dismissal
have, and all we have to go by in deciding this case, is           of a constitutional privacy claim because “the supposed
the complaint.” Id. The Sheehan court concluded that,              invasion of privacy essentially consisted of Lamps Plus
“given the absence of an adequate factual record,...further        obtaining plaintiff’s address without his knowledge or
inquiry is necessary to determine whether the challenged           permission, and using it to mail him coupons and
policy is reasonable.” Id. at 1003; see also Hill, 7 Cal. 4th at   other advertisements.” The court found that “[t]his
40 (“[W]hether defendant’s conduct constitutes a serious           conduct is not an egregious breach of social norms,
invasion of privacy [is] a mixed question[ ] of law and            but routine commercial behavior.” Id. The Folgelstrom
fact”).                                                            court similarly affirmed the dismissal of the intrusion
                                                                   tort claim because, “[a]s with the alleged constitutional
With this guidance in mind, the Court finds that plaintiffs        violation,...the conduct of which [plaintiff] complains does
have adequately alleged an intrusion upon seclusion claim          not meet the standard of ‘highly offensive.’ ” Id. at 993.
and the offensiveness element in particular, which is
the only element of the intrusion claim that defendants            The same does not hold here. Plaintiffs in this case
squarely challenge. See Dkt. No. 193. Plaintiffs state             have alleged that defendants harvested much more
in detail what data was secretly collected, how the                information about users than just their mailing addresses.
collection was done, and how the harvested data was                They have also alleged that defendants are doing much
used. They also present detailed and specific allegations          more with the collected information than simply sending
about why these intrusions would have been highly                  “coupons and other advertisements.” Plaintiffs have
offensive to the reasonable person on the basis of multiple        alleged that defendants surreptitiously gathered user-
sources, including reports, studies, surveys, case law and         specific information; they continue to gather information
secondary legal materials. See, e.g., KAC ¶¶ 149-166, and          and track individual users in real time; they share (and
cf. Hill, 7 Cal. 4th at 36 (“Whether established social            buy and sell) this information with other third-party
norms safeguard a particular type of information or                companies; and all of this results in the minor users being
protect a specific personal decision from public or private        shown targeted advertisements and in the users continuing
intervention is to be determined from the usual sources            to be tracked after being shown the advertisements to see if
of positive law governing the right to privacy -- common           they take actions in response to the ads. “[E]ach case must
law development, constitutional development, statutory             be taken on its facts” on the question of offensiveness,
enactment, and the ballot arguments accompanying the               Shulman, 18 Cal. 4th at 237, and these sets of facts are
Privacy Initiative.”).                                             not the same. This is not a case in which “the undisputed
                                                                   material facts show...an insubstantial impact on privacy
 *7 The observations by the California Supreme Court               interests.” Hill, 7 Cal. 4th at 40. Plaintiffs have sufficiently
about the context-specific nature of the privacy inquiry,          pled more, and they are entitled to the development of
and that social norms on privacy are not static, are               an “adequate factual record” to more properly test their
particularly apt here. See, e.g., Shulman, 18 Cal. 4th at          claims. Sheehan, 45 Cal. 4th at 1003.
207-08; see also Opperman v. Path, Inc., 205 F. Supp.
3d 1064, 1079-80 (N.D. Cal. 2016). Current privacy                 In re Nickelodeon Consumer Privacy Litigation, 827
expectations are developing, to say the least, with respect        F.3d 262 (3d Cir. 2016), also does not carry the day
to a key issue raised in these cases -- whether the data           for defendants. The court addressed an intrusion upon



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             6
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)              Page 8 of 12


seclusion claim under New Jersey law, which, like             but plaintiffs alleged Viacom had nevertheless collected
California law, looks to the Second Restatements of Torts.    information and shared it with Google). While courts
827 F.3d at 292. This Court agrees with Nickelodeon           have found this kind of “plus” factor to be significant
that the status of game users as minors is not a main         in establishing an expectation of privacy or making a
driver of the privacy analysis, see id. 294-95, but the       privacy intrusion especially offensive, no court has held
case is otherwise not germane. Nickelodeon affirmed the       deceit to be a requirement of an intrusion claim. The
dismissal of Google because “courts have long understood      parties do not suggest otherwise, and for the reasons
that tracking cookies can serve legitimate commercial         discussed above, the Court concludes that plaintiffs here
purposes.” Id. at 294 & n.203 (citing, for example, In        have sufficiently stated a claim even without that factor.
re DoubleClick Inc. Privacy Litig., 154 F. Supp. 2d 497,      The Court also notes that defendants have not challenged
519 (S.D.N.Y. 2001)). Even if that debatable principle        plaintiffs’ expectation of privacy in any event, but only the
were embraced, it does not necessarily fit the scope of       gravity of the alleged invasion.
behavioral tracking that the mobile applications here are
alleged to have practiced. As the United States Supreme       Both sides also discuss the contracts that existed between
Court has observed on several occasions, a mobile phone       the developer defendants and the SDK defendants, as
has become “almost a ‘feature of human anatomy’ ” that        well as the defendants’ respective privacy policies. 3 These
provides a wealth of personal information about its user.     documents will likely be pertinent to issues of notice and
Carpenter v. United States, 138 S.Ct. 2206, 2218 (2018)       consent, and the ultimate resolution of plaintiffs’ intrusion
(quoting Riley v. California, 573 U.S. 373, 385 (2014)).      claims. As framed, however, they are not appropriate for
Cell phones and mobile devices are “compulsively” carried     resolution as a part of this 12(b)(6) analysis of whether or
and used by most people, see, e.g., Carpenter, 138 S.         not plaintiffs have sufficiently stated an intrusion claim to
Ct. at 2218, including kids. The persistent identifiers and   go forward. See, e.g., Hill, 7 Cal. 4th at 40 (defendant may
other data harvested to track users on these ubiquitous       prevail in a state constitutional privacy case by “pleading
mobile devices involve collection practices that exceed       and proving, as an affirmative defense, that the invasion of
those of the cookies in Nickelodeon, and without a “long”     privacy is justified because it substantively furthers one or
understanding suggesting that that is okay to do.             more countervailing interests” or by pleading and proving
                                                              “other available defenses, e.g., consent”); Sheehan, 45 Cal.
 *8 Defendants seek to downplay plaintiffs’ complaints        4th at 998 (“The Court of Appeal held that plaintiffs
as alleging only the “collection of anonymous digital         validly consented to the search policy. It may ultimately be
user data” and as lacking non-conclusory allegations of       right, but the meager record before us does not establish
subsequent misuse. Dkt. No. 193 at 6. That is not a fair      valid consent as a matter of law. In particular, the
characterization of these detailed and lengthy complaints.    49ers’ have not demonstrated that the allegations of the
When read in a common-sense way, as Rule 8 requires,          complaint fail to state a cause of action under any possible
plaintiffs’ allegations are considerably more user-specific   legal theory. Further factual development is necessary.”).
than defendants suggest and more than adequately allege       Here, too, defendants have failed to demonstrate that
that the collected data was used to serve plaintiffs with     plaintiffs’ allegations fail to state a cause of action as
targeted advertising while using the apps.                    a matter of law, and the issues of whether defendants
                                                              complied with their contracts as written, Dkt. No. 193 at
This is enough to let the complaints go forward. The          18-19, and whether their privacy policies establish valid
parties devoted considerable attention to a few other         consent, id. at 19-20, are disputed issues that need further
issues that do not need to be addressed at this stage of      factual development.
the case. One is deceit. The presence of an affirmative
misrepresentation has been found significant by other
courts. See, e.g., Nickelodeon, 827 F.3d at 295, 269          B. California Constitution
(vacating dismissal of intrusion claim against Viacom          *9 A claim for violation of privacy under the California
where the registration form on Viacom’s website included      Constitution is alleged for the California subclasses only.
the message, “HEY GROWN-UPS: We don’t collect                 As discussed above, if this claim had been asserted in
ANY personal information about your kids. Which               isolation, the elements would be: “(1) a legally protected
means we couldn’t share it even if we wanted to!,”            privacy interest; (2) a reasonable expectation of privacy



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                            Document
                 et al., Plaintiffs, v. KILOO             272-2
                                              APS et al.,...,        Filed
                                                              Slip Copy     05/24/19
                                                                        (2019)                 Page 9 of 12


in the circumstances; and (3) conduct by defendant
constituting a serious invasion of privacy.” Hill, 7 Cal.        A. New York GBL § 349
4th at 39-40. And in order to be actionable, the privacy         A claim under New York’s consumer protection statute,
invasion would need to “constitute an egregious breach of        New York General Business Law § 349(a), is asserted
the social norms underlying the privacy right.” Id. at 37.       in the Kiloo and Disney actions. That statutory section
                                                                 prohibits “[d]eceptive acts or practices in the conduct of
The claim is not asserted here by itself but in combination      any business, trade or commerce or in the furnishing of
with the tort claim of intrusion upon seclusion, which           any service in [New York].”
is alleged on behalf of all plaintiffs and putative class
members. In that circumstance, it is appropriate to assess       Defendants argue that the types of privacy invasions
the two claims together and examine “the largely parallel        alleged here are not actionable under GBL § 349, pointing
elements” of these two claims which call on the Court to         to Mount v. PulsePoint, Inc., No. 13 Civ. 6592 (NRB),
consider “(1) the nature of any intrusion upon reasonable        2016 WL 5080131 (S.D.N.Y. Aug. 17, 2016), aff’d, 684
expectations of privacy, and (2) the offensiveness or            Fed. Appx. 32 (2d Cir. 2017). There, the Southern District
seriousness of the intrusion, including any justification        of New York court held that the statutory requirement
and other relevant interests.” Hernandez, 47 Cal. 4th at         of “actual” harm had not been met, and that plaintiffs
288.                                                             had “not alleged a privacy harm actionable under GBL §
                                                                 349” where they conceded “there are no allegations that
As discussed, the tort inquiry and constitutional inquiry        PulsePoint was able to link [internet browsing history]
are functionally identical. Defendants do not raise a            information to specific persons, rather than to a particular
separate challenge to the constitutional claim and no case       browser and/or device.” 2016 WL 5080131, at *11. Here,
points to a different outcome for this claim as opposed          however, plaintiffs’ complaints contain non-conclusory
to the intrusion claim. Defendants’ motion to dismiss            allegations that defendants collected and used personal
the California constitutional claim is denied for the same       data that is “identifiable or associable with specific,
reasons as for the California intrusion claim above.             individual child users, is as persistent as a social security
                                                                 number, and can be used to track, profile, and target
                                                                 children across multiple devices and over time.” KAC ¶
C. Massachusetts Statutory Right to Privacy                      254; see also, e.g., DAC ¶ 58. And as discussed above,
A claim for a violation of Massachusetts’ statutory right to     plaintiffs here allege much broader and deeper tracking
privacy is asserted in the Disney case only. Massachusetts       than the mere collection of web browsing history. See
General Laws Chapter 214, § 1B guarantees freedom from           Mount, 2016 WL 5080131, at *2 (“[B]esides its conclusory
“unreasonable, substantial or serious interference” with         reference to users’ ‘Personally Identifiable Information,’
individual privacy.                                              the amended complaint does not specify what information
                                                                 other than web browsing history PulsePoint was able to
Both sides agree that the analysis under this                    acquire or how PulsePoint was able to acquire it.”). The
Massachusetts statute follows along the same lines as            New York GBL § 349 claim will go forward.
the California privacy claims. See Dkt. No. 193 at 14
(defendants); Dkt. No. 216-3 at 18 (plaintiffs). The Court
concurs. See Kelley v. CVS Pharmacy, Inc., No. 98-0897-          B. California UCL
BLS2, 2007 WL 2781163, at *2 (Mass. Super. Aug. 24,               *10 A claim under the California Unfair Competition
2007) (statutory tort of invasion of privacy is established if   Law, Cal. Bus. & Prof. Code § 17200, is asserted in
plaintiff can show that “the interference was unreasonable       the Disney case only. Of the two California plaintiffs in
and either substantial or serious”). Defendants’ motion to       that case, Rushing and Remold, it is alleged for Remold
dismiss the Massachusetts statutory right to privacy claim       only, presumably because she was the only one who
is consequently denied for the same reasons as the privacy       paid any money to download one of the gaming apps
claims under California law.                                     at issue (“Where’s My Water?”). Remold asserts a UCL
                                                                 claim under all three prongs of the UCL -- “fraudulent,”
                                                                 “unfair” and “unlawful.” DAC ¶¶ 281-284.
II. STATE LAW CONSUMER PROTECTION
CLAIMS


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                           Document
                 et al., Plaintiffs, v. KILOO            272-2
                                              APS et al.,...,       Filed
                                                              Slip Copy    05/24/19
                                                                        (2019)                Page 10 of 12


The Court denies defendants’ motion to dismiss Remold’s         A claim under Massachusetts’ consumer protection
claim under the “unlawful” prong. As detailed above, the        statute, General Laws Chapter 93A, is asserted in
Court finds plaintiffs’ California privacy claims can go        the Disney case only. Plaintiff Supernault is the sole
forward, and so the UCL “unlawful” claim can also go            Massachusetts resident in that case. DAC ¶ 4.
forward on that basis.
                                                                Plaintiff contends that she has sufficiently pled an
Remold’s “unfair” claim can also go forward. As our             injury under that statute because she has pled “that she
circuit noted in Hodsdon v. Mars, Inc., 891 F.3d 857,           purchased the app (DAC ¶ 285).” Dkt. No. 213 at 2.
866 (9th Cir. 2018), “the proper definition of ‘unfair’         But as defendants rightly point out, the cited paragraph
conduct against consumers ‘is currently in flux’ among          relates to plaintiff Remold, not plaintiff Supernault. See
California courts.” In that case, the parties had argued        DAC ¶ 285 (“Plaintiff Remold suffered injury in fact and
unfairness under the competing tests in both Cel-Tech           lost money or property as a result of the defendants’
Communications, Inc. v. Los Angeles Cellular Telephone          business acts and/or practices. But for defendants’ unfair,
Company, 20 Cal. 4th 163 (1999), and South Bay                  unlawful, or fraudulent business acts or practices, plaintiff
Chevrolet v. General Motors Acceptance Corporation,             Remold would not have purchased defendants’ Where’s
72 Cal. App. 4th 861 (1999). Id. at 866. Hodsdon                My Water? app.”). Plaintiff Supernault is alleged only
expressly observed that “[t]he Cel-Tech test did not            to have downloaded the “Where’s My Water? Free” and
apply to actions by consumers,” even though some                “Where’s my Water? 2” apps, both of which appear to
California courts have extended the Cel-Tech definition         have been offered for free. DAC ¶¶ 4, 27.
of unfairness to consumer actions anyway. Id. The court
rejected plaintiffs’ claims under the Cel-Tech test but also     *11 Because plaintiffs’ argument that plaintiff
examined the claims under the South Bay test, which             Supernault suffered “injury or harm worth more than
dictates that “unfair” conduct occurs when the alleged          a penny,” Dkt. No. 213 at 2 (citing O’Hara v. Diageo-
practice “offends an established public policy or when the      Guinness, USA, Inc., 306 F. Supp. 3d 441, 453 n.1
practice is immoral, unethical, oppressive, unscrupulous        (D. Mass. 2018)), is not supported by their allegations,
or substantially injurious to consumers.” Id. In light of the   defendants’ motion to dismiss this claim is granted.
Court’s rulings on the sufficiency of plaintiffs’ pleadings     Plaintiffs will be given an opportunity to amend.
for privacy invasions, including under the California
Constitution, the Court cannot rule out at this stage that
plaintiffs may also be able to prevail on a claim for an        III. THE FLURRY AND OATH DEFENDANTS’
“unfair” violation of the UCL.                                  MOTION TO DISMISS (DKT. NO. 204)
                                                                The Flurry and Oath defendants (Flurry, Inc., Oath
Finally, plaintiffs also assert a fraudulent omission claim     (Americas) Inc. and Oath Inc.) separately move in the
under the UCL. DAC ¶ 281. That claim is subject to the          Kiloo action for a dismissal on the basis that plaintiffs’
heightened pleading standard under Federal Rule of Civil        allegations “fail to differentiate among the three different
Procedure 9(b). The Court finds that plaintiffs’ allegations    entities, and fail to allege facts that could support liability
clear that bar. Plaintiffs’ allegations are “sufficient[ly]     of the Oath Entities for the acts of their subsidiary.” Dkt.
detail[ed]...to give us some assurance that [plaintiff’s]       No. 204 at 2. Plaintiffs clarify in response that they are not
theory has a basis in fact.” Berson v. Applied Signal Tech.,    alleging any theories of secondary liability. Dkt. No. 211
Inc., 527 F.3d 982, 989-90 (9th Cir. 2008). They also           at 4.
provide defendants “notice of the particular misconduct
which is alleged to constitute the fraud charged so that        Defendants’ first point has merit. The complaint simply
they can defend against the charge and not just deny that       defines “Flurry” to include all three entities. See KAC
they have done anything wrong.” Bly-Magee v. California,        ¶ 13 (“Flurry, Inc., Oath (Americas) Inc., and Oath
236 F.3d 1014, 1019 (9th Cir. 2001) (quotation omitted).        Inc., together, ‘Flurry’ ”). No factual basis is alleged for
Rule 9(b) “requires no more.” Berson, 527 F.3d at 990.          disregarding these entities’ separate corporate forms in
                                                                this manner. The complaint fails to give these defendants
                                                                adequate notice of the claims against each of them,
C. Massachusetts GL 93A                                         and their motion to dismiss is consequently granted.
                                                                See In re Resistors Antitrust Litigation, No. 15-cv-03820-


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          9
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                           Document
                 et al., Plaintiffs, v. KILOO            272-2
                                              APS et al.,...,       Filed
                                                              Slip Copy    05/24/19
                                                                        (2019)               Page 11 of 12


JD, 2017 WL 3895706, at *4 (N.D. Cal. Sept. 5, 2017)            *12 Plaintiffs argue only for the exercise of specific
(The “indiscriminate and generalized lumping together          jurisdiction over Sybo; they make no arguments about
of defendants does not make for a sound pleading               general jurisdiction. Dkt. No. 210-4 at 7-9. As for the
approach”). Plaintiffs will have an opportunity to amend.      right standard for determining the existence of specific
                                                               jurisdiction over Sybo, the Court declines plaintiffs’
                                                               argument that Bristol-Myers Squibb, 137 S.Ct. 1773, has
IV. DEFENDANT SYBO’S MOTION TO DISMISS                         no application here. Dkt. No. 210-4 at 8-9. As the Court
FOR FAILURE TO STATE A CLAIM AND LACK OF                       has previously observed, “[r]equiring each named plaintiff
PERSONAL JURISDICTION (DKT. NO. 205)                           to establish specific personal jurisdiction over defendants
                                                               in this Court is the proper approach under BMS and
A. Failure to State a Claim - Sufficiency of Allegations
                                                               its precedents.” Sharpe v. Puritan’s Pride, Inc., No. 16-
Against Sybo
                                                               cv-06717-JD, 2019 WL 188658, at *4 (N.D. Cal. Jan. 14,
Defendant Sybo moves to dismiss the Kiloo complaint
                                                               2019).
because, it argues, the complaint does not allege that
“Sybo actually engaged in invasive or deceptive conduct,”
                                                               For purposes of this analysis, the “proper focus...is on the
and instead alleges only that Sybo had a contractual
                                                               defendant and its connection to the forum.” Id. Plaintiffs
relationship with Kiloo. Dkt. No. 205 at 1. This is not a
                                                               argue that their “claims center on the operation of privacy-
fair characterization of the complaint’s allegations against
                                                               violative software in Subway Surfers, a product of the
Sybo.
                                                               joint venture between Kiloo, Sybo, and the California
                                                               SDKs. The very purpose of that joint venture is to extract
The complaint sufficiently alleges Sybo’s involvement for
                                                               users’ Personal Data from their devices, including those in
12(b)(6) purposes. See, e.g., KAC ¶ 6 (Sybo “co-developed
                                                               New York, and to send that data to the SDK Defendants
Subway Surfers”); ¶ 8 (“in addition to developing and
                                                               -- all but one of whom are located in California -- where
marketing Subway Surfers, Sybo owns the intellectual
                                                               the data is analyzed and monetized for Sybo’s benefit.”
property rights for Subway Surfers, and is responsible
                                                               Dkt. No. 210-4 at 10. Tellingly, plaintiffs make these
for developing the game play, graphics, and in-game
                                                               arguments without any citations to their complaint. The
programming”); n.2 (Sybo’s “website contains animated
                                                               complaint makes no such factual allegations about the
graphics of Subway Surfers” and “links to another page
                                                               existence of a joint venture.
identifying the vendors where consumers can download
the game”); ¶ 9 (“Kiloo and Sybo equally split between
                                                               In Bristol-Myers Squibb, 137 S.Ct. at 1778, the United
them all revenues derived from Subway Surfers, including
                                                               States Supreme Court found specific jurisdiction to be
all revenue derived from advertising.”). This is enough at
                                                               lacking over BMS for the non-California residents’ claims
this stage.
                                                               about BMS’s drug, Plavix, where “BMS did not develop
                                                               Plavix in California, did not create a marketing strategy
B. Lack of Personal Jurisdiction for New York Plaintiffs’      for Plavix in California, and did not manufacture, label,
Claims                                                         package, or work on the regulatory approval of the
Sybo additionally argues that the claims asserted by           product in California.” It was not enough that BMS “does
named plaintiff Tamara Draut (a New York resident)             sell Plavix in California.” Id. Further, “[t]he bare fact that
and other unnamed class members who do not live                BMS contracted with a California distributor [was] not
in California should be dismissed for lack of personal         enough to establish personal jurisdiction in the State.” Id.
jurisdiction, because the connection to California is          at 1783.
insufficient for those claims to bestow jurisdiction over
Sybo for them in a California court. Dkt. No. 205 at           These observations fit plaintiffs’ allegations against Sybo
2 (arguing that plaintiffs “do not allege any facts about      as they currently stand. Sybo’s motion to dismiss the New
Sybo in support of their theory that New York residents        York GBL § 349 claim is granted. Plaintiffs may amend
can assert claims in a California court against a wholly       the claim.
Denmark-based defendant for alleged injuries that were
presumably sustained in New York.”).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       10
         Case 3:18-md-02843-VC
MICHAEL MCDONALD                           Document
                 et al., Plaintiffs, v. KILOO            272-2
                                              APS et al.,...,       Filed
                                                              Slip Copy    05/24/19
                                                                        (2019)                      Page 12 of 12


V. DEFENDANT KOCHAVA’S MOTION                                        parties to the contract between Kochava and Disney, and
                                                                     are not suing for any breaches of that contract.
TO DISMISS FOR LACK OF PERSONAL
JURISDICTION (DKT. NO. 195)
                                                                     The Court consequently grants Kochava’s motion to
In the Disney case, defendant Kochava moves to dismiss
                                                                     dismiss for lack of personal jurisdiction. The Court
for lack of personal jurisdiction, arguing that it is
                                                                     cannot, however, rule out the possibility that plaintiffs
a Delaware corporation headquartered in Sandpoint,
                                                                     may be able to cure these deficiencies in their personal
Idaho, with no significant ties to California. It asserts that
                                                                     jurisdiction allegations against Kochava, and so the
the most efficient judicial resolution and alternative forum
                                                                     plaintiffs will be given one last opportunity to try again.
is in Idaho. Dkt. No. 195.

As with defendant Sybo, plaintiffs argue for specific
jurisdiction at most. Dkt. No. 207-4. For this motion,                                     CONCLUSION
plaintiffs bear “the burden of establishing that jurisdiction
is proper,” Boschetto v. Hansing, 539 F.3d 1011, 1015                Plaintiffs may file amended complaints in the Kiloo and
(9th Cir. 2008), and they have failed to meet that burden.           Disney actions by June 13, 2019, to address: (1) the
Plaintiffs focus on two things, neither of which are                 Massachusetts GL 93A claim against all defendants in
sufficient. First, plaintiffs focus on their allegations that        the Disney case; (2) the claims against Flurry, Inc., Oath
Kochava was aware that the Disney gaming apps would be               (Americas) Inc. and Oath Inc. in the Kiloo case; (3) the
engaged on children’s mobile devices in California. Dkt.             New York GBL § 349(a) claim against Sybo in the Kiloo
No. 207-4 at 4-5. But these allegations are insufficient. See        case ; and (4) the claims against Kochava in the Disney
Erickson, 2015 WL 4089849, at *3 (“personal jurisdiction             case. The amended complaints may not add any new
‘must arise out of contacts that the “defendant himself”             claims or defendants without leave of Court. Defendants’
creates with the forum State’ and...‘the plaintiff cannot            motions to dismiss are otherwise denied.
be the only link between the defendant and the forum’
”; Walden rejected idea that “a defendant’s knowledge                IT IS SO ORDERED.
of a plaintiff’s forum connections and the foreseeability
of harm there are enough in themselves to satisfy the
                                                                     Dated: May 22, 2019
minimum contacts analysis”) (quoting Walden v. Fiore,
571 U.S. 277 (2014)).                                                JAMES DONATO

 *13 Plaintiffs’ focus on Kochava’s contract with                    United States District Judge
California-based Disney is also misplaced. For specific
jurisdiction to exist, plaintiffs’ claims must “arise[ ] out         All Citations
of or relate[ ] to the defendant’s forum-related activities.”
                                                                     Slip Copy, 2019 WL 2211316
Schwarzenegger, 374 F.3d at 802. Plaintiffs here are not


Footnotes
1      The Court refers to the cases by the lead developer defendant’s name, as the parties do.
2      The thirty-four states are Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Georgia,
       Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New
       Hampshire, New Jersey, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah, Vermont,
       Washington and West Virginia.
3      The Court grants the pending requests to take judicial notice of these documents, Dkt. Nos. 196, 209, 212, 215, which are
       not germane to the Court’s analysis in any event. Defendants’ objection to plaintiffs’ “demonstrative” used at the hearing
       on these motions, Dkt. No. 252, is overruled, though that demonstrative, too, did not impact the outcome here.


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              11
